Exhibit 99.1 JAGUAR MINING INC. Interim Consolidated Financial Statements September 30, 2009 and 2008 (unaudited) JAGUAR MINING INC. Interim Consolidated Balance Sheets (Expressed in thousands of U.S. dollars) September 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents (Note 10) $ $ Short-term investments (Note 10) - Inventory Prepaid expenses and sundry assets (Note 2) Unrealized foreign exchange gains (Note 3) - Prepaid expenses and sundry assets (Note 2) Net smelter royalty (Note 9 (c)) Restricted cash Property, plant and equipment (Note 4) Mineral exploration projects (Note 5) $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Notes payable (Note 6) Income taxes payable Asset retirement obligations Unrealized foreign exchange losses (Note 3) - Deferred compensation liabilities (Note 7) Notes payable (Note 6) Future income taxes - Asset retirement obligations Total liabilities Shareholders' equity Common shares Stock options Contributed surplus (Note 6(b)) Deficit ) ) Commitments (Note 11) Subsequent events (Note 12) $ $ See accompanying notes to interim consolidated financial statements. On behalf of the Board: Gary E. German Director Daniel R. Titcomb Director 1 JAGUAR MINING INC. Interim Consolidated Statements of Operations and Comprehensive Income (Expressed in thousands of U.S. dollars, except per share amounts) (unaudited) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, Gold sales $ Production costs ) Stock-based compensation (Note 7) ) - ) - Depletion and amortization ) Gross profit Operating expenses: Exploration Stock-based compensation (Note 7) Administration Management fees (Note 9(a)) Amortization 73 Accretion expense Other Total operating expenses Income before the following Loss on forward derivatives - - - Loss (gain) on forward foreign exchange derivatives (Note 3) Foreign exchange loss (gain) Interest expense Interest income ) Gain on disposition of property ) - ) - Other non-operating expenses (recovery) ) 83 ) Total other expenses (recoveries) ) ) Income (loss) before income taxes ) Income taxes Current income taxes Future income taxes (recovery) ) ) Total income taxes ) Net income (loss) and comprehensive income (loss) for the period ) ) Basic net income (loss) per share (Note 8) $ $ ) $ $ ) Diluted net income (loss) per share (Note 8) $ $ ) $ $ ) Weighted average number of common shares outstanding - Basic (Note 8) Weighted average number of common shares outstanding- Diluted (Note 8) See accompanying notes to interim consolidated financial statements. ` 2 JAGUAR MINING INC. Interim Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) (unaudited) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended
